Citation Nr: 0514223	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for right ear hearing loss.  

The Board notes that this claim previously came before the 
Board in December 2003.  At that time, the Board remanded the 
claim for further development.  Specifically, the RO was 
instructed to make an additional attempt to obtain in-service 
treatment records and to provide the veteran with a VA 
examination.  The RO has completed the instructions set forth 
in the remand regarding the veteran's hearing loss claim.

In its December 2003 Remand, the Board found that a claim of 
entitlement for a right ear disorder, other than hearing 
loss, to include tinnitus and chronic otitis media, was 
raised by the record.  As such, the Board referred this 
matter to the RO for appropriate action.  It does not appear 
that any action has been taken regarding this claim.  
Accordingly, the Board once again refers this issue to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  Right ear hearing loss was not present during active 
service, to include upon April 1968 separation examination, 
or for many years thereafter, and there is no competent 
medical evidence of a causal relationship between the 
veteran's current right ear hearing loss and any incident of 
service; the only competent opinion of record weighs against 
the contended causal relationship between current right ear 
hearing loss and any incident of service, to include acoustic 
trauma.  




CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may sensori-neural hearing loss of the 
right ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 rating decision; the November 
2003 Statement of the Case; the December 2003 Board Remand, 
the February 2003 and January 2005 Supplemental Statements of 
the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
right ear hearing loss, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated April 2001, May 2003, and April 2004 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection for right ear hearing loss, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in April 2001, prior to the March 2002 RO rating 
decision.  VCAA notice was also provided in April 2004.

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for right ear hearing 
loss, and to respond to VA notice.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by April 
2001, May 2003, and April 2004 correspondence and asked him 
to identify all medical providers who treated him for right 
ear hearing loss.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The medical evidence shows no hearing loss disability during 
service or for many years thereafter.  The veteran's right 
ear hearing was well within normal limits upon his separation 
from service.  He underwent VA audiological examinations in 
December 2001 and November 2004, and the latter evaluation 
included a nexus opinion that clearly weighs against a causal 
link between a current diagnosis of hearing loss of the right 
ear and any incident of service, to include exposure to 
excessive noise.  The Board finds this medical evidence, when 
considered with all of the other relevant evidence of record, 
provides sufficient findings upon which to determine whether 
service connection is warranted for the veteran's hearing 
loss of the right ear.  There is no duty to provide another 
examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from May 1966 to May 1968.  
The service medical records reflect that he sought treatment 
for right ear problems three times in November 1966.  He was 
first seen when he complained of ringing in his ear right for 
the past month.  He complained of tinnitus of the right ear 
since the firing of a 45-caliber firearm.  On examination, a 
right ear scar was noted to be possibly indicative of chronic 
otitis media.  He was referred to the ear, nose and throat 
(ENT) clinic at the Irwin Army Hospital at Fort Riley, 
Kansas, for an audiogram and workup.  

The service medical records also reflect that upon induction 
into service, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 15, 15, 
15, and 30 decibels, respectively.  At his separation 
examination, right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 5, 0, 5, 
and 10 decibels, respectively.  The veteran completed a 
Report of Medical History in conjunction with his separation 
examination.  In it, he indicated, by checked box, that he 
did not have any running ears, hearing loss, or ea trouble of 
any kind.  

The first post-service indication of any impaired hearing was 
the veteran's application for service connection filed in 
February 2001 (33 years after service).  The veteran 
underwent an audiological examination in December 2001.  The 
veteran's right ear pure thresholds at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 80, 80, 
100, and 100 decibels, respectively.  The clinician diagnosed 
the veteran with mixed hearing loss in the right ear.  

In March 2002, the RO denied the claim for service connection 
for right ear hearing loss due to the fact that the veteran's 
hearing upon separation from service was well within normal 
limits, and there was no medical evidence to support a 
finding that the veteran's hearing loss was the result of 
military service.  

Pursuant to the Board's December 2003 Remand, the RO 
contacted the Medical Department at Fort Riley, Kansas and 
requested any and all pertinent medical records.  The April 
2004 response stated that a search of their files revealed no 
records.  

The veteran sought treatment from the VA Medical Center in 
Dallas in December 2002, and has been receiving treatment on 
a regular basis.  A January 2003 audiogram revealed some 
improvement since the December 2001 examination, but the 
veteran's hearing loss remained moderately severe to severe.  

In May 2003, the veteran underwent a right ear revision 
tympanomastoidectomy with canal wall reconstruction.  In a 
June 2003 postoperative visit, he gave a history of 
decreasing hearing acuity.  The clinician noted that given 
the veteran's extensive history of cholesteatoma and removal 
of ossicular chain, he would require a second procedure in 
five months.  

In December 2003, the veteran was continuing to do well 
postoperatively.  He denied otorrhea, cerebrospinal fluid 
rhinorrhea, otalgia, or vertigo.  However, he continued to 
note right ear hearing loss.  Upon examination, the clinician 
found a well-healed graft of the right tympanic membrane 
which was mobile under pneumatic otoscopy.  There was no 
fluid seen.  External auditory canal was clear.  There was no 
middle ear effusion.  

In January 2004, the veteran underwent a right ear 
tympanoplasty with ossicular chain reconstruction.  In 
February 2004, he underwent an audiological examination that 
revealed moderate sloping to profound mixed hearing loss.  He 
was scheduled to return in order to be set up with a hearing 
aid.  He underwent another audiological examination in April 
2004 that showed no change since February.  

In July 2004, the veteran complained of vertigo due to middle 
ear disease and complications of mastoidectomy.  He also 
noted that he has experienced an increase in hearing loss 
within the past two months.      

The veteran underwent a VA examination in November 2004.  The 
veteran reported a significant amount of military noise 
exposure from a combination of small arms fire and artillery.  
He also stated that he had additional non-service related 
noise exposure from three to four years of construction.  He 
complained of right ear hearing loss and left ear tinnitus 
since active duty.  He did not complain about any right ear 
tinnitus.  The clinician also noted that the veteran has 
undergone three surgical procedures in the past 2-3 years.  

Upon examination, the clinician found significant scarring 
involving the right tympanic membrane, as compared to a 
normal tympanic membrane on the left side.  An audiogram 
revealed severe to profound mixed hearing loss in the right 
ear, compared to high frequency hearing loss in the left ear.  
Tympanometry revealed normal type A curves in both ears with 
bilateral absent acoustic reflexes.  

The clinician noted his review of the veteran's claims file 
and the veteran's history of cholesteatoma in his right ear.  
He further noted the veteran's complaint of tinnitus in the 
right ear in November 1966 and the fact that his separation 
examination showed completely normal audiometric thresholds 
in both ears.  The clinician diagnosed the veteran with 
chronic nonsuppurative otitis media and severe to profound 
mixed hearing loss in the right ear.        

Regarding a nexus opinion between the veteran's noise 
exposure during service and his current right ear hearing 
loss, the clinician opined, in pertinent part that, based on 
the evidence of record, the veteran's current hearing loss is 
less likely than not related to military service.  It was 
noted that, although the veteran provided a long history of 
right ear hearing loss, it seems that it is associated with 
chronic otitis media/cholesteatoma that occurred subsequent 
to service.  As such, the clinician also opined that it is 
less likely than not that the veteran's current right chronic 
nonsuppurative otitis media is related to military service. 

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

 The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran sought treatment for right ear problems three 
times in November 1966.  However, his complaints during that 
time did not include hearing loss.  Instead, he complained of 
tinnitus in his right ear after firing a 45-caliber firearm.  
A right ear scar was noted to be possibly indicative of 
chronic otitis media.  Regarding any hearing loss, however, 
the Board notes that his audiological examination upon 
separation from service showed hearing that was well within 
normal limits.  That is, the results fell far short of what 
is required for a hearing loss disability of either ear, as 
defined by the applicable regulation, 38 C.F.R. § 3.385.  In 
fact, when compared to the examination taken at the time of 
his enlistment examination, the separation audiological 
examination results show that the veteran's hearing actually 
improved during service.  Finally, the Board notes that the 
veteran himself indicated upon separation from service, that 
he did not have any problems with his right ear, to include 
hearing loss.  

Furthermore, there is no indication of any right ear hearing 
loss until the veteran filed his claim in February 2001 (33 
years post service).  While his post service audiological 
examinations have revealed right ear hearing loss 
characterized as moderately-severe to severe, there is no 
medical evidence that there is any relationship between his 
current hearing loss and any incident of service.  

The only clinician who did render an opinion on whether the 
veteran's current disability is service related, concluded 
that it was less likely than not.  This November 2004 
opinion, rendered after a review of the veteran's claims file 
(including service medical records and post-service medical 
records), and an audiological examination, clearly weighs 
against the veteran's claim.   

Service connection requires an injury in service, a current 
disability, and a medical evidence of a nexus between the 
present disability and the in service symptomatology.  Boyer, 
supra; Mercado-Martinez v. West, supra.  In this case, the 
veteran has a current right ear hearing loss disability but 
there is no medical evidence of a nexus between that 
disability and any incident of service.  The only medical 
opinion that addresses the contended causal relationship 
weighs against the claim.  The Board also finds that the 
veteran's hearing loss was first diagnosed well beyond the 
one-year presumptive period that applies to organic diseases 
of the nervous system, to include sensori-neural hearing 
loss.  See 38 C.F.R. § 3.307, 3.309.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for service connection for right ear hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


